On behalf of Mr. Nicolás Maduro Moros, President of the Bolivarian Republic of Venezuela, I would like to congratulate the President on his election to lead the work of the General Assembly at its seventy-first session. We would like to express our firm resolve to contribute to the success of his leadership and thereby to strengthening the Assembly’s authority as the most representative and democratic organ of the United Nations.
We are in the sacred home of the multilateral system, representing a banner for fundamental principles in the international relations between sovereign and equal States. The Bolivarian Republic of Venezuela endorses the purposes and principles of the Charter of the United Nations, which uphold respect for the right of States to self-determination, sovereignty, independence and territorial integrity as the fundamental basis for ensuring peaceful coexistence among nations in the context of a multinational system. As a non-permanent member of the Security Council since January 2015, Venezuela has worked to reaffirm the primacy of sovereignty, political independence, self-determination and the peaceful resolution of disputes.
A year ago, here in the General Assembly Hall, our Heads of State and Government adopted the 2030 Agenda for Sustainable Development, with the ultimate goal of eradicating hunger and poverty, and noting that the Agenda must be people-centred, universal and transformative. However, I would like to focus our attention on the chief obstacle preventing the world from achieving those noble goals. The capitalist model is a huge impediment to our peoples’ right to development. It creates profound inequalities and is a threat to the very existence of the planet and the human species. In the past 50 years, the consumption generated by capitalism has succeeded in melting the polar ice caps and creating unsustainable climate conditions on our planet. In the words of Pope Francis in his encyclical Laudato si’, man’s actions and his models of production and consumption have turned the planet into a huge garbage heap. That model is sustained and developed through the expansion of violence in its various manifestations, both in internal conflicts and widespread warfare.
In 2015 global military spending reached $1.7 trillion, one third of which — $600 billion, for some countries an almost unimaginably huge figure — was spent by the United States alone to finance its wars and acts of imperial aggression. The United States has about 800 military bases around the world, whose maintenance costs about $100 billion a year. It was not without reason that in 1968 Martin Luther King said that the United States is the largest exporter of violence in the world.
The death totals in conflicts over the past five centuries reveal the intrinsic link between violence and the expansion of capitalism. The sixteenth century saw 1.6 million people die as a result of conflict. The figure for the seventeenth century was 6.1 million; for the eighteenth, 7 million; for the nineteenth, 19.4 million, and for the twentieth, 109.7 million. That tragic story of deadly violence has gone hand in hand with the expansion of capitalism and its financial effects. The ratio of the victims of deadly violence as a percentage of the total population therefore increased over those five centuries from 0.32 to 4.35, making for an increasingly violent world. The forms that wars take today have also changed. Internal conflicts now predominate, and they happen more often in poor countries. To give just one example, a 2005 United Nations report cites a tragic figure illustrating the relationship between violence and capitalism — of the 3 million people killed by conflicts since 1990, 2 million were children.
Capitalism is a serious threat to the future of humankind. Terrorism, that heinous expression of deadly violence, has also changed, becoming more violent and more widespread, attacking countries that are poor or have been ruined, and focusing on geopolitical ends in order to bring about the collapse of States and their institutions and to enable terrorists to expropriate their strategic resources illegally. Venezuela rejects terrorism in all its forms and condemns the double standard whereby the centres of hegemonic power establish an artificial dividing line for terrorism, which is good if it agrees with their desire to overthrow Governments that are not aligned with their interests, and bad when unwanted boomerang effects victimize their own populations.
As we have seen, capitalism is deadly for peace. In the past five centuries of the capitalist model’s expansion, lethal violence has claimed ever more victims and significantly worsened inequalities. Its greatest contradiction is demonstrated by the fact that today the world produces enough to sustain every person on the planet; but that wealth ends up in just a few hands, and poverty is now concentrated mainly in the countries of the South and within those of the centre. The gap between rich and poor has therefore grown disproportionately. The case of the United States is compelling; between 1942 and 2010 the gap there tripled. To give an example, in 1978, the annual earnings of an average member of the working class and a top executive were $48,000 and $393,000, respectively. in 2010, that average worker made $33,000, while a senior executive was paid more than $1.1 million.
According to Oxfam, 1 per cent of the world’s inhabitants owns the same amount of wealth as 90 per cent of the rest. But the most significant part is that this figure is not uniform around the world. It is worse in developing countries and in some sectors even worse that that, where the chasm between those who are squandering the world’s wealth and those who are dying of hunger is tragic. Concentrated capital has been turned into unproductive and speculative wealth that has a pernicious effect on economic sectors such as communications, energy, banking and investment, among others. It has become a way of increasing wealth without producing anything. It is a model based on violence, where peace has become a distant dream for humankind. To see that, we have only to consider the conflicts that are currently the worst threats to global peace and stability.
The question of Palestine is an ongoing issue for the whole of humankind. The daily lives of the Palestinian people, as they try to resist dreadful violence, are marked by war crimes and massive human rights violations. To give just one example, in 2000 the illegal occupation resulted in enormous setbacks to human development, with a poverty rate that went from 20 to 55 per cent in only three years. That figure has now worsened. We do not have the time needed to detail the numbers and types of violations of human rights that are being committed hourly against the Palestinian people.
Venezuela supports Palestine’s right of self- determination as a free, sovereign and independent State, and we therefore believe that the Organization must take the decision as soon as possible to admit it to the United Nations as a full-fledged State. We support the establishment of a State of Palestine within secure, internationally recognized pre-1967 borders, with East Jerusalem as its capital. We call on Israel to end its protracted occupation of territories belonging to the State of Palestine. The Israeli occupation of those territories and its related policies are the leading cause of violations of Palestinians’ human rights and of international humanitarian law. Venezuela also calls for the definitive lifting of the illegal blockade that has been imposed on the Gaza Strip since 2007 and is a flagrant violation of the people’s human rights. There will be no peace in the Middle East if Israel continues to deny the Palestinian people their human rights, including their right to self-determination.
With respect to Iraq, the rationale for the second invasion of the country, in 2003, had as its starting point a truth that, not only was not verified at the time but, years later, was acknowledged by the main invaders to be a lie. That military invasion was preceded by an effective propaganda campaign focused on four main areas. None of the arguments was true. The weapons of mass destruction that led to the invasion of Iraq never existed. What is traditionally referred to as intelligence became war propaganda. The large media corporations, acting like veritable monopolies for moulding public opinion, developed genuine campaigns that preceded and justified the imperialist interventions.
With respect to Libya, in 2011, the North Atlantic Treaty Organization carried out a military intervention, plunging the nation into violence, making it a victim of terrorist groups, reducing its human development index and disrupting its cooperation mechanisms with other neighbouring countries of Mother Africa. In the past, Libya maintained oil-production levels close to 1.6 million barrels per day. In August 2016, production hardly reached 260,000 barrels per day. Yet again, the imperialist obstinacy of the Western Powers curtails the right to development of peoples, the right to peace and the right to a homeland. Migration flows of Libyan citizens seeking a better future beyond its borders have also affected poverty levels in developed countries. The serious humanitarian situations in Afghanistan and Yemen also deserve equal mention.
On another note, the Syrian Arab Republic is waging a full-fledged war against the barbarism of the terrorism plaguing the country. The Syrian people are the primary victims of the violence perpetrated by terrorist groups, which are committing war crimes through the use of chemical weapons. Terrorism in Syria has caused one of the largest humanitarian tragedies in recent decades, which has resulted in 6 million internally displaced persons and 4.8 million refugees fleeing widespread violence to save their lives, regardless of the risks they face. The dramatic images of men, women and children trying to cross the Mediterranean reflect the gravity of the armed conflict in this Arab country caused by terrorist groups and violent opposition. Overcoming the humanitarian tragedy of 13.5 million Syrian citizens depends on terrorism being vanquished and a political and peaceful solution to the armed conflict that respects the sovereignty and territorial integrity of that brother country.
By contrast, Venezuela welcomes the renewal of diplomatic relations between the United States and our sister Republic of Cuba as the only way to overcome and resolve the differences between the States. For decades, the Cuban people have resisted, with dignity and heroism, the ravages of State terrorism from the North whose aim it was to attack its development, political, social and cultural models. The Cuban people continue to be subjected to a criminal economic, commercial and financial blockade. Venezuela demands that the United States put an end to the blockade and offer compensation for the damage caused by such illegal and arrogant actions.
The United Nations system is facing major challenges. Sixteen years ago, at the Millennium Summit, President Hugo Chávez Frías said that the United Nations could not find its way with a map that was drawn in the historic moment following the end of the Second World War in 1945 (see A/55/PV.8). In order to successfully address the complex challenges in the areas of peace, stability and humankind’s economic and social development, it is vital for the Organization to be renewed and strengthened, and that will be achieved by reforming its principal bodies. In that regard, we call for a comprehensive reform of the Security Council. In addition to other reforms to be undertaken within the Council itself, the Council should include developing countries in Africa, Latin America and the Caribbean and Asia. As the General Assembly is the democratic and universal body par excellence of the Organization, our country reaffirms its position in favour of strengthening the authority of the Assembly in the various areas conferred to it by the Charter of the United Nations, namely, peace and security, economic and social development, human rights and international cooperation.
By contrast, approaches relying on double standards and the political use of human rights to justify interventionism in our countries in order to serve imperialist interests seriously undermine the Organization’s institutions, making it a real challenge to safeguard and protect the human rights of peoples and not just individual rights and those of the global elites. It is urgent for the United Nations system to take measures against global Powers that, regardless of the rules and international law, mount attacks on Governments that express the will of their people.
The soon-to-be-elected new Secretary-General will face major challenges and so too will free and sovereign countries whose main responsibility is to work together towards a noble and imperious end. Venezuela thanks Secretary-General Ban Ki-moon for his efforts to promote international peace and security. It must be acknowledged that the United Nations has made great contributions to humankind. Its intrinsic purposes of peace and security are founded on a strong multilateral system that sets the international rule of law by regulating relations among States. We join in the efforts to preserve the rule of law and advance towards a better system.
Just days ago, in Margarita, we hosted the seventeenth Summit of Heads of State and Government of the Non-Aligned Movement. Venezuela chaired that important group of countries, with which we share the same concerns. We made significant progress and we remain committed to peace, development, solidarity and the welfare of our people, within the framework of the Bandung Principles on which our group was founded. In 1946, Albert Einstein asserted, “I firmly believe that the majority of peoples in the world would prefer to live in peace and security”. Humankind’s desire for peace can be possible only by creating a global Government, to which the peoples of the South, who account for two thirds of the Members of the Organization, are firmly committed.
It should be noted that during the course of today’s meeting, a United States plane violated Venezuelan airspace. This same day, United States aircraft attacked the Syrian national army, killing dozens of Syrians and wounding hundreds more. In that same time period, India was the victim of a terrorist attack, and the Palestinian people suffered violent attacks that left some of its citizens dead. As the Assembly can see, the peoples of the South, who possess the largest energy, mining, gas and water reserves on the planet, are the main victims of imperialist violence and aggression.
Over a year ago, the President of the United States, Mr. Barack Hussein Obama, issued an executive order describing Venezuela as a threat to the national security and foreign policy of the United States. That executive order was rejected by most countries around the world. In addition, extreme and violent groups are supported and encouraged by the United States to sow the seeds of death in Venezuela by overthrowing the constitutional Government of President Nicolás Maduro Moros and employing multifaceted economic aggression and sophisticated methods to discredit and weaken the country and incite a media, trade and financial boycott. It is nothing that has not already been experienced in the past in our region, when our President Salvador Allende suffered the same attacks from the imperialist United States.
We warn the international community that Venezuela has been chosen as a new imperialist target in order to undermine its sovereignty and bring about its territorial disintegration, with a view to illegitimately and violently seizing the immense, strategic natural resources we possess. Imperialist history, replete with violence, is expected to be repeated — a major campaign of lies and fallacies is under way against Venezuela, its people and its Government. That agenda of aggression makes it an unconventional war aimed at criminalizing and penalizing our development model founded on the basis of twenty-first-century socialism that is profoundly inclusive, distributes wealth to the majority and is based on equality.
Our continent has had very rocky relationships with the United States, which in service of its expansionism and imperial domination, subjugated and invaded many of our countries. Those dark pages of colonialism and subjugation have been overcome by the decision of our peoples to be free and independent. Nevertheless, new war drums are rumbling in the North, which aspires to revisiting and traversing the rocky roads our America has already travelled. We condemn the parliamentary judicial coup d’état in Brazil, and we reject the implementation of a new Operation Condor in our region, controlled from Washington. I would note that Venezuela is criticized for having one of the most equitable wealth distributions in Latin America, with a Gini coefficient of 0.38.
In 2005, UNESCO declared our country free of illiteracy. Today, our school enrolment, according to UNESCO, stands at 77 per cent for children ages 3 to 6, 96 per cent for ages 6 to 12, and 76 per cent for ages 12 to 18. We have 2.6 million students in higher education, placing us among the leading countries in the world in this regard. In 2012, the Food and Agriculture Organization of the United Nations (FAO) singled out Venezuela for its social policies to reduce hunger and poverty by over 50 per cent throughout its national territory. In 2015, the FAO once again praised the Government of President Nicolás Maduro Moros for the exceptional progress made in reducing hunger and poverty.
In our country, our free health-care plan is available to 75 per cent of the population, and will soon reach 100 per cent, thanks to a joint programme with our Cuban brothers. Our social-housing programme has benefitted 1,111,095 families. We have placed particular emphasis on protecting retired persons and the elderly. In 17 years, over 3 million persons in that age group have benefited from this programme.
We offer hope to the vast majority of people who are victims of a ruthless model of humanity. From Venezuela, we seek true peace among all peoples and the establishment of a new economic, cultural and communication model in service of peace, development and equality. We are developing partnerships through innovative mechanisms such as the Bolivarian Alternative for the Peoples of Our America and the PetroCaribe Energy Cooperation Agreement, which benefit the peoples of our region.
We also support the efforts of Brazil, Russia, India, China and South Africa towards the establishment of a multipolar, multicentric world. From Venezuela, we wage permanent war on the capitalist system that perpetuates poverty, violence and unhappiness. We echo the words of our liberator, Simón Bolívar, when we say that the most perfect system of Government is one which produces the greatest sum happiness, social security and political stability.
Let us give the world the greatest possible sum happiness, social security and political stability. The time for peace with social justice is upon us. Let us change the system and become true militants for peace.
